         Case: 4:18-cr-00949-HEA Doc. #: 71 Filed: 01/27/21 Page: 1 of 5 PageID #: 221
PROB 12C (02/19)




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI

                   Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: James Cole                                      Docket No.: 4:18CR00949-1 HEA

Name of Sentencing Judicial Officer: The Honorable Henry E. Autrey
                                     United States District Judge

Date of Original Sentence: January 7, 2020

Original Offense: Count 2: Felon in Possession of a Firearm

Original Sentence: 12 months and one day imprisonment and 2 years supervised release

Type of Supervision: Supervised Release                Date Supervision Commenced: February 25, 2020
                                                                     Expiration Date: February 24, 2022

Assistant U.S. Attorney:                                        Defense Attorney: James W. Schottel, Jr.


                                    PETITIONING THE COURT

[X]      To issue a warrant

The probation officer believes that the offender has violated the following conditions of supervision:

Violation Number

Mandatory Condition No.1: You must not commit another federal, state or local crime.

Standard Condition No.10: You must not own, possess, or have access to a firearm, ammunition,
destructive device, or dangerous weapon (i.e., anything that was designed, or was modified for, the
specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

Nature of Noncompliance

On June 25, 2020, the offender was arrested by the North County Police Cooperative in St. Louis,
Missouri (Complaint #20-01503PL). According to the Incident Report, Cole was driving a black 2007
Ford 500 Sedan with Missouri registration FN1C4G. When the responding police officer activated his
emergency equipment to pull the offender over, Cole failed to stop the vehicle and continued to travel
until he reached 6215 Creston Avenue, St. Louis, Missouri. Cole was asked for his identification and he

                                                      this probation officer that the vehicle was hers.
An odor of marijuana was detected, and the offender stated the smell was because his girlfriend smokes
     Case: 4:18-cr-00949-HEA Doc. #: 71 Filed: 01/27/21 Page: 2 of 5 PageID #: 222
PROB 12C (02/19)

James Cole
4:18CR00949-1 HEA



search and two .40 caliber handguns were located in the glove compartment of the vehicle. One pistol
was a .40 caliber Smith and Wesson M&P Shied, serial number JDA5668, with seven (7) rounds in the
magazine and one in the chamber of the gun.

The other pistol was a .40 caliber Springfield Arms XD sub-compact, serial number GM170818, with
nineteen (19) rounds in an extended magazine and one in the chamber of the gun. This firearm was
confirmed as stolen. Cole initially denied knowledge that the firearms were in the glove box, but then
admitted both guns were his. No marijuana was located in the vehicle.

Cole was initially arrested by the Vinita Park Police Department under RSMO 571.070 Unlawful Use of
a Weapon, subsection 1, RSMO 570.030 Stealing Firearm, RSMO 304.022 Failure to Yield to an
Emergency Vehicle, RSMO 301.020 Failure to Register with DOR Annually, and RSMO 302.321
Driving While Suspended. The Circuit Court of St. Louis County for the State of Missouri charged Cole
in a criminal complaint (case number 20SL-CR02855) with Unlawful Possession of a Firearm, a Class D
Felony, for possession of the .40 caliber Springfield Arms XD sub-compact firearm. This case is
currently pending. Cole is not in custody at this time as he posted a $25,000 (10%) bond. According to
the criminal Complaint, Cole admitted ownership of one of the handguns and his girlfriend claimed
ownership of the other firearm.


          to her. She said one firearm is registered to her and the other was purchased from a store
known to sell stolen guns. She advised Cole was driving her car with the firearms in the glovebox to
pick her up from work. She said the guns were locked in the glovebox and she did not tell Cole they
were there. She also stated that she was driving the vehicle when they were pulled over by the police and
Cole was not the driver as reported by the police officers.

On July 2, 2020, Cole was interviewed by this officer and advised he posted bond the night before after
being in custody since June 25, 2020. He denied knowledge that either firearm was in the glovebox of


Violation Number

Mandatory Condition No. 3: You must refrain from any unlawful use of a controlled substance. You
must submit to one drug test within 15 days of release from imprisonment and at least two periodic drug
tests thereafter, as determined by the court.

Special Condition: You must submit to substance abuse testing to determine if you have used a
prohibited substance. You must not attempt to obstruct or tamper with the testing methods.

Nature of Noncompliance

The offender failed to report for substance abuse testing as directed on the following dates: March 20,
May 22, May 28, June 19, July 27, and July 29, 2020.




                                                    2
     Case: 4:18-cr-00949-HEA Doc. #: 71 Filed: 01/27/21 Page: 3 of 5 PageID #: 223
PROB 12C (02/19)

James Cole
4:18CR00949-1 HEA


On March 23, 2020, Cole was interviewed about his missed drug test on March 20, 2020. He stated that
the drug testing line told him there is no drug testing due to COVID-19. It was explained to him that
drug testing is suspended as of this date due to COVID-19 but he is to continue calling daily so he is
aware when it resumes. On May 12, 2020, Cole was reminded to continue calling the drug testing line
daily as testing will resume on May 15, 2020.

On May 28, 2020, Cole was interviewed and advised he failed to report for drug testing as directed on
May 22 and May 28 due to not having a personal cell phone.

On June 23, 2020, Cole was interviewed and said he forgot to call the drug testing line during the
directed time frame for drug testing on June 19, 2020.

On July 30, 2020, Cole was interviewed and said he did not go to drug testing because he could not find
a ride.

Violation Number

Standard Condition No. 6: You must allow the probation officer to visit you at any time at your home or
elsewhere, and you must permit the probation officer to take any items prohibited by the conditions of
your supervision that he or she observes in plain view.

Nature of Noncompliance

On July 9, 2020, the offender was not at his residence for a scheduled visit with the probation officer.

On July 9, 2020, Cole was interviewed and stated he forgot about his home visit appointment.

Violation Number

Special Condition: You must participate in a substance abuse treatment program and follow the rules
and regulations of that program. The probation officer will supervise your participation in the program
(provider, location, modality, duration, intensity, etc.).

Nature of Noncompliance

The offender failed to report for substance abuse treatment as directed on April 14, April 28, May 12,
May 13, May 27, June 24, July 8, and July 24, 2020.

On April 21, 2020, Cole was interviewed and advised he could not attend treatment virtually via zoom
                                                                                              allow him
to use zoom on his phone. He said he will set up zoom prior to his next group on April 28, 2020.

On April 28, 2020, Cole called his treatment provider for a virtual session but was not fully available as
he was in a vehicle with other people present. He was reminded to secure a private location for
telehealth sessions prior to his scheduled group time.




                                                     3
     Case: 4:18-cr-00949-HEA Doc. #: 71 Filed: 01/27/21 Page: 4 of 5 PageID #: 224
PROB 12C (02/19)

James Cole
4:18CR00949-1 HEA


On May 13, 2020, Cole was interviewed and advised he failed to go to treatment on May 12, 2020,
because he forgot. He was directed to contact his treatment provider to reschedule.

On June 25, 2020, Cole was interviewed and advised he was never informed of his June schedule. After
contacting his treatment provider and investigating further, it was determined that after Cole failed to
appear for his scheduled treatment on May 12, 2020, he was sent a text message from Risse Counseling
Services advising he was moved to the Wednesday night groups on the 2nd and 4th week of each month.
Cole advised he did not receive that text message and he never followed up with Risse Counseling to
reschedule after failing to go as scheduled on May 12, 2020.

On July 23, 2020, Cole was interviewed and said he did not go to treatment on July 8, 2020 because he
was not told where or when to go to treatment. On July 30, 2020, Cole stated he did not feel comfortable
going to treatment due to the COVID-19 pandemic.

Previous Violations


  marijuana and failure to provide truthful information to his probation officer. To address his violation
conduct, he was verbally reprimanded and referred for random drug testing and outpatient substance
abuse treatment services.




                                                    4
     Case: 4:18-cr-00949-HEA Doc. #: 71 Filed: 01/27/21 Page: 5 of 5 PageID #: 225
PROB 12C (02/19)

James Cole
4:18CR00949-1 HEA


U.S. Probation Officer Recommendation: It is respectfully recommended that a warrant be issued for



              related case, it appears he poses a continued and present threat to the community.

The Supervised Release should be

       [X] revoked.
                                                         I declare under penalty of perjury that the foregoing
                                                         is true and correct.

                                                         Executed on August 4, 2020


          Approved,                                            Respectfully submitted,

 by                                                       by


          Jennifer L. Parker                                   Hillary Y. Wilburn
          Supervising U.S. Probation Officer                   U.S. Probation Officer
          Date: August 5, 2020                                 Date: August 4, 2020


THE COURT ORDERS:

            No Action
            The Issuance of a Warrant
            The Issuance of a Summons
                   Appearance Date:
                   Appearance Time:
                   Courtroom Number:
            Other


                                                                  Signature of Judicial Officer

                                                                  8/5/2020
                                                                  Date




                                                         5
